Title: To James Madison from John Dawson, 20 August 1788
From: Dawson, John
To: Madison, James


Dear SirFrdksbg. Augt 20. 1788
I have not been honour’d with a letter from you since your return to New York, for which I must express my disappointment, altho I am more willing to attribute it to the many engagements which you have than to any other cause—the want of something new has prevented my writing.
The rejection of the constitution by the State of N. Carolina, at this period, has been the cause of as much surprise as the decision of New York in favour of it, as we were taught to believe it woud not be adopted by the latter, without previous amendments. The plan proposd in Govr. Clintons circular Letter is much approv’d of, and not [sic] doubt, will be forwarded by the legislature of this State. We are in daily expectation of receiving the Act of congress, for setting the Goverment in motion, and are doubtful on what place they will fix for the meeting of the first Congress. A report has circulated, tho I apprehend without any foundation, that Baltimore will be the spot.
We realy have not one word worthy communicating, I therefore write now rather to draw a letter from you, than with a view of communicating any thing new, and to convince you that, I am, With much respect & esteem Your Friend & hm: Sert
J Dawson
